Name: Commission Regulation (EEC) No 2350/90 of 9 August 1990 adjusting the agricultural conversion rates for the pigmeat sector in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215/8 Official Journal of the European Communities 10 . 8 . 90 COMMISSION REGULATION (EEC) No 2350/90 of 9 August 1990 adjusting the agricultural conversion rates for the pigmeat sector in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, as to avoid the creation of new monetary compensatory amounts : Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 1848/90 (2), and in particular Article 7 ( 1 ) thereof, Whereas the movement of the market rate for the Greek drachma during the reference period 1 to 10 August 1990 should, given the adjustment of the agricultural conver ­ sion rate determined by Council Regulation (EEC) No 1678/85 0, as last amended by Regulation (EEC) No 2157/90 (% entail, in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 3672/89 (8), an increase in the monetary compensatory amounts applicable in the pigmeat sector in Greece effective from 13 August 1990 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to prevent the crea ­ tion of these new monetary compensatory amounts having regard to the criteria in Article 7 of Regulation (EEC) No 3578/88 , Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2205/90 (4), lays down that the agricultural conversion rates of a Member State should be adjusted so HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates ECU 1 - Dr. .. Applicable until ECU 1 = Dra. . . Applicable from 'Pigmeat 226,524 12 August 1990 227,646 13 August 1990' Article 2 This Regulation shall enter into force on 13 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 312, 18.11, 1988 , p. 16. (J) OJ No L 16 », 30. 6. 1990, p. 34. (3) OJ No L 164, 24. 6. 1985, p. 6 . 0 OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 197, 27. 7. 1990, p. 12. 0 OJ No L 310, 21 . 11 . 1985, p. 4 . (  ) OJ No L 358 , 8 . 12. 1989, p. 28 .(*) OJ No L 201 , 31 . 7. 1990, p. 9 .